     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.115 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    JORDAN SPRINGS,                                      Case No.: 21cv0862-MMA (AGS)
      CDCR #AS-6800,
12
                                          Plaintiff,       ORDER DISMISSING FIRST
13                                                         AMENDED COMPLAINT WITH
                           vs.                             LEAVE TO AMEND PURSUANT TO
14
                                                           28 U.S.C. §§ 1915(e)(2)(B) AND
15    CORRECTIONAL OFFICERS RABER,                         1915A(b)
16    REYES and FERRAT,
17                                     Defendants.
18
19          On May 3, 2021, Jordan Springs (“Plaintiff”), incarcerated at Calipatria State
20    Prison (“Calipatria”) in Calipatria, California, proceeding pro se, filed this civil rights
21    action pursuant to 42 U.S.C. § 1983. See Doc. No. 1. Plaintiff alleged that the Warden
22    of Calipatria, the Secretary of the California Department of Corrections and
23    Rehabilitation (“CDCR”), and six Calipatria Correctional Officers violated his First
24    Amendment right to petition the government for redress of grievances, his Fifth
25    Amendment right to due process, his Eighth Amendment right to be free from deliberate
26    indifference to his health and safety, and his Fourteenth Amendment right to equal
27    protection, in connection with an injury caused by his cell door closing on him and the
28    processing of inmate grievances regarding that injury. See id. at 2-10. Plaintiff did not
                                                       1
                                                                                   21cv0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.116 Page 2 of 10



 1    prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the time of filing and instead
 2    filed a Motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a). See Doc.
 3    No. 2.
 4             On May 28, 2012, the Court granted Plaintiff leave to proceed in forma pauperis
 5    and screened the Complaint pursuant to the provisions of 28 U.S.C. §§ 1915(e)(2) &
 6    1915A(b). See Doc. No. 4. Those statutes provide the Court must sua sponte dismiss a
 7    prisoner’s in forma pauperis complaint, or any portion of it, which is frivolous, malicious,
 8    fails to state a claim, or seeks damages from defendants who are immune. See Lopez v.
 9    Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. §
10    1915(e)(2); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28
11    U.S.C. § 1915A(b)). The Court dismissed the Complaint with leave to amend after
12    finding there is no independent constitutional right to a particular manner in which a
13    prison grievance system is run, that Plaintiff failed to allege any Defendant acted with a
14    purpose or intent to discriminate against him and failed to set forth factual allegations
15    which plausibly show any Defendant was deliberately indifferent to his health or safety.
16    See Doc. No. 4 at 6-11. Plaintiff was granted leave to amend his Complaint and was
17    notified that any amended complaint must be complete in and of itself without reference
18    to his prior Complaint and that any Defendants or claims not re-alleged would be
19    considered waived. Id. at 13.
20             Plaintiff has now filed a First Amended Complaint (“FAC”). See Doc. No. 5. He
21    names only three of the original eight Defendants, Calipatria Correctional Officers Raber,
22    Reyes and Ferrat, and alleges they were deliberately indifferent to his health and safety in
23    violation of the Eighth Amendment because he was hit and injured by his cell door
24    operated by Raber, and because Reyes and Ferrat did not summon medical aid. Id. at 3-4.
25    I.       Screening pursuant to 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b)
26             A.    Standard of Review
27             Because Plaintiff is a prisoner and is proceeding in forma pauperis, the Court must
28    sua sponte dismiss the FAC, or any portion of it, which is frivolous, malicious, fails to
                                                     2
                                                                                 21cv0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.117 Page 3 of 10



 1    state a claim, or seeks damages from defendants who are immune. See Lopez, 203 F.3d
 2    at 1126-27; Rhodes, 621 F.3d at 1004. “The standard for determining whether a plaintiff
 3    has failed to state a claim upon which relief can be granted under § 1915(e)(2)(B)(ii) is
 4    the same as the Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a
 5    claim.” Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v.
 6    Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (noting that § 1915A screening
 7    “incorporates the familiar standard applied in the context of failure to state a claim under
 8    Federal Rule of Civil Procedure 12(b)(6).”).
 9          Rule 12(b)(6) requires a complaint to “contain sufficient factual matter, accepted
10    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
11    U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
12    (2007)). Detailed factual allegations are not required, but “[t]hreadbare recitals of the
13    elements of a cause of action, supported by mere conclusory statements, do not suffice.”
14    Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
15    relief [is] . . . a context-specific task that requires the reviewing court to draw on its
16    judicial experience and common sense.” Id. The “mere possibility of misconduct” or
17    “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
18    that standard. Id.
19          Title 42 U.S.C. § 1983 “creates a private right of action against individuals who,
20    acting under color of state law, violate federal constitutional or statutory rights.”
21    Devereaux v. Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a
22    source of substantive rights, but merely provides a method for vindicating federal rights
23    elsewhere conferred.” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal
24    quotation marks and citations omitted). “To establish § 1983 liability, a plaintiff must
25    show both (1) deprivation of a right secured by the Constitution and laws of the United
26    States, and (2) that the deprivation was committed by a person acting under color of state
27    law.” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
28    //
                                                      3
                                                                                    21cv0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.118 Page 4 of 10



 1          B.     Plaintiff’s Allegations
 2          Plaintiff alleges that about 7:00 p.m. on April 30, 2020, while housed at Calipatria,
 3    his “cell door opened while he was praying.” Doc. No. 5 at 3. He stood at the entrance
 4    to his cell and asked Defendant Correctional Officer Raber, the control booth officer,
 5    why he had opened the cell door. Id. Defendant Raber “shouted out the booth window
 6    the Ramadan evening meal had arrived.” Id. Plaintiff asked Defendant Raber for a
 7    minute to get dressed because he had been praying. Id. The door closed, and 30 seconds
 8    later Defendant Raber opened the cell door a few inches and then slammed it shut. Id.
 9    “This was done several times.” Id. Plaintiff approached the door with his hands up in a
10    gesture to Defendant Raber to “give Plaintiff a few seconds.” Id. Plaintiff “ran back to
11    grab his ID card,” then “returned to the doorway holding up his ID and attempting to put
12    his shirt on properly,” and “as he stood in the opening, without provocation, Defendant
13    Raber closed the cell door on him.” Id. The door hit him in the head and he stumbled to
14    the floor in front of his cell. Id. As he attempted to get up, Defendant Raber shouted for
15    him to hurry. Id. When Plaintiff stood up Defendant Raber shouted “you needed to
16    hurry up!” Id. Blood was running down Plaintiff’s face and his “head started to pound in
17    pain.” Id. He claims Defendant Raber’s actions were: “Done maliciously and
18    sadistically and constituted cruel and unusual punishment in violation of the Eighth
19    Amendment to the United States Constitution.” Id. at 4.
20          “Plaintiff immediately waived to Defendants Correctional Officers Reyes and
21    Ferrat who were seated at the podium laughing and requested medical attention.” Id. at 3.
22    As blood poured down his face, an inmate porter gave Plaintiff a towel to try to stop the
23    bleeding. Id. Defendant Reyes told Plaintiff “he had to walk to medical.” Id. at 4.
24    Plaintiff told Defendants Reyes and Ferrat he was dizzy and asked if medical could come
25    to him. Id. Defendant Reyes told Plaintiff “either you walk to medical or grab your
26    Ramadan meal and go back to your cell.” Id. Plaintiff then walked to medical about 7:10
27    p.m. and was treated for “swelling of a hematoma and laceration to the forehead.” Id.
28    He contends the “Defendants failed to report the incident.” Id.
                                                   4
                                                                               21cv0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.119 Page 5 of 10



 1            Plaintiff claims that: “As a result of Defendant Raber’s unjustified misuse of force,
 2    Plaintiff now suffers from on-going migraine headaches three or four times a week,”
 3    which will impact his ability to work after his release from custody, and that he “has been
 4    prescribed migraine medication since the incident.” Id. He claims his “Eighth
 5    Amendment right to be protected from misuse of force was violated by Defendant Raber
 6    closing him in the cell door, and Defendants Reyes and Ferrat for failing to report the
 7    incident.” Id.
 8            C.    Analysis
 9                  1. Defendant Raber
10            Plaintiff seeks to bring an Eighth Amendment claim based on the infliction of his
11    injury by the manner in which Defendant Raber operated the cell door. Plaintiff alleged
12    in his original Complaint that he sought to impose liability on Defendant Raber for
13    grossly negligent operation of the cell door. See Doc. No. 1 at 7. Plaintiff was informed
14    in the Court’s prior Order of dismissal that neither negligence, gross negligence nor an
15    accident which cause injury is actionable under § 1983 in the prison context. See Doc.
16    No. 4 at 9 (citing Farmer v. Brennan, 511 U.S. 825, 835-36 & n.4 (1994), Wood v.
17    Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990) (gross negligence insufficient to state
18    an Eighth Amendment claim) and Estelle v. Gamble, 429 U.S. 97, 105 (1976) (an
19    accident does not constitute deliberate indifference)). Rather, Plaintiff was instructed
20    that:
21                   “[A] prison official violates the Eighth Amendment when two
              requirements are met. First, the deprivation alleged must be, objectively,
22
              ‘sufficiently serious.’” Farmer, 511 U.S. at 834. Second, Plaintiff must allege
23            the prison official he seeks to hold liable had a “‘sufficiently culpable state of
              mind’ . . . [T]hat state of mind is one of ‘deliberate indifference’ to inmate
24
              health or safety.” Id. A prison official can be held liable only if he “knows
25            of and disregards an excessive risk to inmate health and safety;” he “must both
              be aware of facts from which the inference could be drawn that a substantial
26
              risk of serious harm exists, and he must also draw the inference.” Id. at 837.
27
28    Doc. No. 4 at 10.
                                                      5
                                                                                    21cv0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.120 Page 6 of 10



 1          Plaintiff now alleges in the FAC that Defendant Raber’s actions in operating the
 2    cell door were malicious and sadistic rather than grossly negligent. See Doc. No. 5 at 4.
 3    Plaintiff was previously instructed that although detailed factual allegations are not
 4    required, “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 5    conclusory statements, do not suffice.” Doc. No. 4 at 4 (quoting Iqbal, 556 U.S. at 678).
 6    Plaintiff’s conclusory statement that Defendant Raber’s action in operating the cell door
 7    was: “Done maliciously and sadistically and constituted cruel and unusual punishment in
 8    violation of the Eighth Amendment” is a threadbare conclusory recital of an Eighth
 9    Amendment cause of action. The facts alleged in the FAC are that the cell door had been
10    opened and closed several times during the 30-second period between when Plaintiff was
11    told to exit the cell to get his meal and when he was ready to exit, that when he was ready
12    “Plaintiff approached the cell door with his hands up in a gesture to Defendant Raber to
13    give Plaintiff a few seconds” and was hit by the cell door while he stood in the doorway
14    adjusting his shirt, after which Defendant Raber told Plaintiff he was hit by the door
15    because he “needed to hurry up.” Those allegations do not plausibly allege that
16    Defendant Raber knew Plaintiff faced a risk in being hit by the cell door and deliberately
17    disregarded that risk because Plaintiff does not allege Raber knew Plaintiff was standing
18    in the cell doorway when he closed the door, or, for example, that Defendant Raber’s
19    statement was a taunt expressed in a manner indicating he purposely closed the door on
20    Plaintiff in response to the delay in exiting the cell rather than an explanation for why he
21    was hit by the cell door. In other words, there are no facts alleged from which a plausible
22    inference could be drawn that Defendant Raber intentionally closed the cell door on
23    Plaintiff when he knew it was not safe to do so, or that Plaintiff was led to believe by
24    Raber it was safe to exit the cell when Raber knew it was unsafe.
25          The FAC, as with the original Complaint, at best alleges negligence by Defendant
26    Raber in operating the cell door in a manner which rendered it unsafe for Plaintiff to exit.
27    See Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (“Deliberate indifference is a
28    high legal standard.”). There are no factual allegations in the FAC regarding how the
                                                    6
                                                                                 21cv0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.121 Page 7 of 10



 1    doors are typically operated or required to be operated to allow an inmate to exit safely
 2    and that Defendant Raber deliberately violated those safety protocols knowing Plaintiff
 3    could be injured, or why Plaintiff was standing in the doorway, whether he was required
 4    to stand in the cell doorway awaiting permission to exit, for example, or whether Raber
 5    could see Plaintiff standing in the doorway and closed the door anyway. To cure this
 6    pleading defect, Plaintiff must allege facts which plausibly suggest Defendant Raber was
 7    “aware of facts from which the inference could be drawn that [Plaintiff faced] a
 8    substantial risk of serious harm” and “also drew the inference.” Farmer, 511 U.S. at 837.
 9    Even if the FAC passes the “low threshold” for screening purposes with respect to the
10    first half of the standard, the objective prong of an Eighth Amendment claim, in that
11    Plaintiff alleges Defendant Raber operated the cell door in a manner which posed a
12    substantial risk of injury, there are no factual allegations supporting the subjective prong.
13    There are no factual allegations which plausibly show Defendant Raber, knowing
14    Plaintiff faced a substantial risk of serious harm, deliberately disregarded that risk when
15    he closed the cell door on Plaintiff, as opposed to having negligently operated the cell
16    door.
17            The Court sua sponte dismisses Plaintiff’s Eighth Amendment claim against
18    Defendant Raber for failure to state a claim. See 28 U.S.C. §§ 1915(e)(2)(B)(ii) &
19    1915A(b)(1); Watison, 668 F.3d at 1112; Wilhelm, 680 F.3d at 1121.
20                  2. Defendants Reyes and Ferrat
21            Plaintiff seeks to bring an Eighth Amendment claim for the denial or delay in
22    medical care arising from Defendants Reyes and Ferrat laughing at his injury and failing
23    to summon medical help. Plaintiff was instructed in the Court’s prior Order of dismissal
24    that “[i]n order to prevail on an Eighth Amendment claim for inadequate medical care, a
25    plaintiff must show ‘deliberate indifference’ to his ‘serious medical needs.’” Colwell v.
26    Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (quoting Estelle, 429 U.S. at 104).
27    “Deliberate indifference ‘may appear when prison officials deny, delay or intentionally
28    interfere with medical treatment, or it may be shown by the way in which prison
                                                    7
                                                                                 21cv0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.122 Page 8 of 10



 1    physicians provide medical care.’” Id. (quoting Hutchinson v. United States, 838 F.2d
 2    390, 394 (9th Cir. 1988)). A prison official can be held liable only if he “knows of and
 3    disregards an excessive risk to inmate health and safety;” he “must both be aware of facts
 4    from which the inference could be drawn that a substantial risk of serious harm exists,
 5    and he must also draw the inference.” Farmer, 511 U.S. at 837.
 6          Plaintiff alleges Defendants Reyes and Ferrat laughed when they saw the cell door
 7    hit him, and in response to his request to them to summon medical aid they told him to
 8    “walk to medical” or pick up his meal and return to his cell. See Doc. No. 5 at 4. The
 9    Court noted in its prior Order of dismissal there were no allegations in the original
10    Complaint which plausibly suggest these Defendants knew of and deliberately
11    disregarded Plaintiff’s serious medical needs in requiring him to walk to the medical
12    station to obtain medical care. See Doc. No. 4 at 10. Plaintiff was informed that actions
13    by prison guards which intentionally deny or delay medical care may constitute the
14    “unnecessary and wanton infliction of pain” where those actions evince a deliberate
15    indifference to the need for medical treatment. Id. at 9-10 (quoting Estelle, 429 U.S. at
16    104-05). However, guards who know of a substantial risk to an inmate’s health but
17    respond reasonably to that risk are not deliberately indifferent. Thomas v. Ponder, 611
18    F.3d 1144, 1150-51 (9th Cir. 2010). Plaintiff once again fails to allege that by requiring
19    him to walk to the medical station for treatment of his head injury rather than summoning
20    medical aid, Defendants Reyes and Ferrat deliberately disregarded a substantial risk to
21    his health. For example, Plaintiff does not allege any facts regarding what difficulties if
22    any he faced walking to the medical aid station or that it worsened his condition. See
23    McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1992) (holding that where a claim is
24    based on delay in providing medical treatment a prisoner has no claim for deliberate
25    indifference unless the delay was harmful), overruled on other grounds by WMX
26    Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).
27          Accordingly, the Court sua sponte dismisses Plaintiff’s Eighth Amendment
28    deliberate indifference claim against Defendants Reyes and Ferrat for failure to state a
                                                    8
                                                                                 21cv0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.123 Page 9 of 10



 1    claim. See 28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1); Watison, 668 F.3d at 1112;
 2    Wilhelm, 680 F.3d at 1121.
 3          D.     Leave to Amend
 4          In light of Plaintiff’s pro se status, the Court grants him one final opportunity to
 5    amend to attempt to sufficiently allege a § 1983 claim if he can. See Rosati v. Igbinoso,
 6    791 F.3d 1037, 1039 (9th Cir. 2015) (“A district court should not dismiss a pro se
 7    complaint without leave to amend [pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)] unless ‘it is
 8    absolutely clear that the deficiencies of the complaint could not be cured by
 9    amendment.’”) (quoting Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)).
10    II.    Conclusion and Orders
11          Based on the foregoing, the Court:
12          1.     DISMISSES Plaintiff’s First Amended Complaint for failing to state a claim
13    upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) &
14    1915A(b)(1) and GRANTS Plaintiff forty-five (45) days leave from the date of this
15    Order in which to file a Second Amended Complaint which cures all the deficiencies of
16    pleading noted. Plaintiff’s Second Amended Complaint must be complete by itself
17    without reference to his original pleading. Defendants not named and any claim not re-
18    alleged in his Second Amended Complaint will be considered waived. See CIVLR 15.1;
19    Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir.
20    1989) (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693
21    F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which
22    are not re-alleged in an amended pleading may be “considered waived if not repled.”).
23
24
25
26
27
28    //
                                                    9
                                                                                 21cv0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 6 Filed 07/29/21 PageID.124 Page 10 of 10



 1          If Plaintiff fails to file a Second Amended Complaint within the time provided, the
 2    Court will enter a final Order dismissing this civil action based both on Plaintiff’s failure
 3    to state a claim upon which relief can be granted pursuant to 28 U.S.C. §§
 4    1915(e)(2)(B)(ii) & 1915A(b)(1), and his failure to prosecute in compliance with a court
 5    order requiring amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005)
 6    (“If a plaintiff does not take advantage of the opportunity to fix his complaint, a district
 7    court may convert the dismissal of the complaint into dismissal of the entire action.”).
 8          IT IS SO ORDERED.
 9    DATE: July 29, 2021
10                                                 HON. MICHAEL M. ANELLO
                                                   United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    10
                                                                                  21cv0862-MMA (AGS)
